Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election Response
The Election filed 07/19/2022, in response to the Office Action of 07/13/2022, is acknowledged and has been entered. Applicants elected without traverse Group I (claims 16-25). Claims 16-27 are pending. Claims 26 and 27 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 16-25 are currently under prosecution.
 Claim Objections
Claim 18 is objected to because of the following informalities: “Prembrolizumab” is misspelled. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “first predetermined threshold level” and “second predetermined threshold level” in claim 20 are unclear in scope and render the claim indefinite. It is unclear on what basis or parameters a “first predetermined threshold level” and “second predetermined threshold level” were predetermined by, making it unclear what the resulting thresholds are. Therefore, the scope of patients falling above or below these predetermined first and second threshold is unclear and it is unclear what patients are indicated as good responders or poor responders. Given the above reasons, the metes and bounds of the claims cannot be determined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature/ a natural phenomenon) without significantly more. The claim(s) recite(s) measuring kinase activity of a blood sample in patients diagnosed with non-small cell lung carcinoma and determining from phosphorylation profile the response of patient to medicament. Thus, the claims are directed to the judicial exception of observing the presence of naturally occurring phosphorylation sites. This judicial exception is not integrated into a practical application because the claims recite only the detection or observation of a naturally occurring phenomenon/law of nature, which is data gathering to observe the naturally occurring phenomenon/law of nature without applying the data to a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite use of routine laboratory procedures to detect and observe naturally occurring phosphorylation sites. The steps of measuring kinase activity of a blood sample in patients diagnosed with non-small cell lung carcinoma and determining from phosphorylation profile the response of patient to medicament, are considered known, routine steps and are typically taken by those in the field to perform testing of a sample and are not elements that are sufficient to amount to significantly more than the judicial exception. For example, WO2012049329: Boender teaches a method for predicting response to a tyrosine kinase inhibitor by determining phosphorylation profile by collecting blood samples from patients with leukemia, Karlsson (Evaluation of Intracellular Signaling Downstream Chimeric Antigen Receptors, PLOS One, 2015): teaches generating a phosphorylation status by collecting blood samples from patients with leukemia,  Noe et al (Clinical and kinomic analysis identifies peripheral blood mononuclear cells as a potential pharmacodynamic biomarker in metastatic renal cell carcinoma patients treated with sunitinib, Oncotarget, vol. 7, 2016): teaches the use of kinase inhibitor, or phosphorylation, profiling in tumors to provide classifications before initiating a kinase inhibitor therapy, and using PBMCS. Bellesoeur et al (Abstract 2038: Sunitinib impact on kinome profiles of peripheral blood mononuclear cells from renal cell carcinoma patients: Do molecular effects correlate with clinical data, Cancer Research, 2016): teaches the exploration of phosphorylation activity and the effect of sunitinb. Routine data gathering in order to observe a natural phenomenon/ natural principle does not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to observe the natural phenomenon/ natural principle, and it fails to narrow the scope of the claims such that others are not foreclosed from using the law of nature/natural phenomenon. Methods of detecting natural phenomenon preempt all practical uses of it as others must use/detect the natural phenomenon to apply it to any other correlations, diagnosis, prognosis, therapeutic response, monitoring, etc. 
To obviate the rejection, there must be at least one additional element or physical step that applies, relies on, or uses the natural principle so that the claim amounts to significantly more than the judicial exception itself. The claimed method currently fails to provide a practical application of the judicial exception and fails to add any elements that amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 17, 19-22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Wijn (US8962267B1; Publication Date: 02/24/2015), in view of Noe et al (Clinical and kinomic analysis identifies peripheral blood mononuclear cells as a potential pharmacodynamic biomarker in metastatic renal cell carcinoma patients treated with sunitinib, Oncotarget, vol. 7, 2016) and Bellesoeur et al (Abstract 2038: Sunitinib impact on kinome profiles of peripheral blood mononuclear cells from renal cell carcinoma patients: Do molecular effects correlate with clinical data, Cancer Research, 2016). 
De Wijn teaches a method for predicting the response of a patient diagnosed with non-small cell lung cancer, NSCLC, to a medicament, comprising the steps of: 
a) measuring the kinase activity of a sample obtained from patient diagnosed with NSCLC, by contacting said sample with at least one protein kinase substrate and providing a phosphorylation profile of said sample; wherein the phosphorylation profile comprises phosphorylation levels of phosphorylation sites present in at least peptide markers with SEQ ID NOs 56, 58, 74, 45, 25, 34, 22, 15, and 36, which match 100% to the instantly claimed SEQ ID NOs: 2, 3, 4, 5, 6, 7, 8, 14 and 21 De Wijn teaches that the sample may be obtained from the patient’s tissue or cells, preferably from a patient diagnosed with NSCLC. 
(Abstract, col 3 lines 1-30; col 7 lines 4-16)
b) determining from phosphorylation profile the response of patient to medicament by: i) classifying a classifier parameter from said phosphorylation profile, ii) determining the response of said patient to said medicament on the basis of said classifier parameter, wherein the response of patient to medicament is determined from phosphorylation profile by: iii) comparing phosphorylation profile to a first and second reference, wherein the first reference is representative to a good responder and the second reference is representative to a poor responder. (col. 13 lines 5-56) 
De Wijn teaches that the sample may be obtained from human tissue or cells, and from a patient diagnosed with NSCLC, and that the tumor tissue may be a fresh or fresh frozen sample. De Wijn further teaches that the phosphorylation levels comprises the phosphorylation levels of phosphorylation sites present in peptide markers listed in Table 1.(col. 3 lines 50-64) De Wijn teaches that the classifier parameter indicates said patient being a good responder to said medicament if classified parameter is above a first predetermined threshold level and wherein said classifier parameter indicates said patient being a poor responder to said medicament if said classifier parameter is below a second predetermined threshold level. De Wijn also teaches that the classifier parameter indicates good response, poor response or undetermined response of said patient to said medicament (response, no response, undetermined, respectively). De Wijn teaches that the use of this method is used for accessing susceptibility to medicament of a patient having NSCLC and for assessing pharmaceutical or clinical value of a medicament. De Wijn further teaches that the medicament used in the method of the present invention can be any kind of chemical substance for instance used in the treatment, cure, or prevention, or diagnosis of disease or used to otherwise enhance physical or mental well-being (col. 13 lines 57-65 – col 14 lines 1-9; col 17 lines 12-20 and 55-60) 
	De Wijn does not teach that the sample is a blood sample, specifically peripheral blood mononuclear cells or NSCLC is stage IV NSCLC.  
	Noe teaches phosphoprofiling of proteins in patient PBMCs to determine efficacy of sunitnib therapy in cancer patients. Noe successfully correlated changes in PBMC phosphoprofiles with sunitinib treatment prognosis in patients. Noe teaches that tumor biopsies before treatment may fail to reflect tumor dynamics and drug sensitivity, which may change during therapy, and that tumor biopsies cannot routinely be performed over the treatment course because of its invasive nature. Noe further teaches that peripheral blood mononuclear cells (PBMCs) are ideal surrogate tissue for identifying and assaying pharmacodynamic biomarkers of kinase inhibitors because it is readily accessible. (Whole Document)
Bellesoeur teaches clinical and intracellular modifications by sunitinib, a multi-tyrosine kinase (TK) inhibitor, Bellesoeur teaches the impact on peripheral lymphocytes and intracellular modifications of suntinib on PBMCs in patients from naïve cancer patients. Bellesoeur teaches producing a phosphorylation profile by measuring phosphorylation levels in PBMCs from patients with cancer. Bellesoeur further teaches PBMCs are interesting biological matrices to seek future biomarkers regarding clinical efficacy of sunitinib.   
	It would have been prima facie obvious to one of the ordinary skill in the art to use blood samples, peripheral blood mononuclear cells, as the sample in the method of De Wijn. One would have been motivated to and have a reasonable expectation of success because 1) De Wijn teaches a method of predicting the response by measuring kinase activity and obtaining a phosphorylation profile by obtaining a sample from a patient diagnosed with NSCLC, 2) De Wijn teaches that this sample is derived from a patient that is diagnosed from a NSCLC patient and that the sample is fresh or frozen, 3) Noe teaches that tumor biopsies may be difficult to obtain due to the invasive nature, and that blood samples may be more readily attainable, 4) Noe successfully correlated changes in PBMC phosphoprofiles with sunitinib treatment prognosis in patients, and 5) Bellesoeur teaches and successfully demonstrates that PBMCs may be used to assess phosphorylation biomarkers and clinical efficacy to sunitnib.  One of skill in the art could have substituted blood/PBMC samples for tumor tissue samples in the method of De Wijn, and the results of obtaining of phosphorylation profile would have been predictable. 
	It would have been prima facie obvious to one of the ordinary skill in the art to test NSCLC patients in the method of De Wijn that are stage IV . One would have been motivated to and have a reasonable expectation of success because De Wijn teaches a method of predicting the therapeutic response of lung cancer patients by measuring kinase activity and obtaining a phosphorylation profile by obtaining a sample from a patient diagnosed with NSCLC. Given the recognized need to predict response and treat patients with NSCLC, one of skill in the art could have pursued testing samples from patients with NSCLC stage IV and measured a kinase activity for a phosphorylation profile, with a reasonable expectation of success. 

Claim(s) 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over De Wijn (US8962267B1; Publication Date: 02/24/2015), in view of Noe et al (Clinical and kinomic analysis identifies peripheral blood mononuclear cells as a potential pharmacodynamic biomarker in metastatic renal cell carcinoma patients treated with sunitinib, Oncotarget, vol. 7, 2016) and Bellesoeur et al (Abstract 2038: Sunitinib impact on kinome profiles of peripheral blood mononuclear cells from renal cell carcinoma patients: Do molecular effects correlate with clinical data, Cancer Research, 2016) (combined references),  as applied to claims 16, 17, 19-22, and 24-25 above, and further in view of  Gridelli (2017) (Predictive biomarkers of immunotherapy for non-small cell lung cancer: results from an Experts Panel Meeting of the Italian Association of Thoracic Oncology, Review Article, 2017) and Ruijtenbeek et al (US20190112633A1, claiming priority 03/31/2016). 
The combined references teachings are stated above. 
The combined references do not teach predicting therapeutic response to the medicaments listed in claim 18.
Gridelli teaches checkpoint inhibitors such as nivolumab, pembrolizumab, atezolizumab, and ipilimumab are approved or used for the treatment of advanced NSCLC (abstract). Gridelli teach there is a need to identify biomarkers that differentiate responders from non-responders (abstract, introduction).
Ruijtenbeek teaches a method of predicting the response of a patient to pharmacotherapy by measuring kinase activity by looking a phosphorylation levels in blood samples. (Abstract) Ruijtenbeek teaches determining phosphorylation profile in response to a medicament, wherein the medicament is a checkpoint inhibitor selected from the following: Ipilimumab, Nivolumab, Pembrolizumab, Pidilzumab, BMS-936559, and Atezolizumab. (claim 18) Ruijtenbeek teaches assessing phosphorylation of the same peptides instantly claimed, wherein SEQ ID NOs:74, 91, 11, 88, 61, 64, 54, 66, 52, and 4 are 100% identical to instant SEQ ID NOs:1-8, 14 and 21, respectively (Table 1). Ruijtenbeek successfully demonstrates differentiating responders and non-responders to ipilimumab or pembrolizumab by assessing the phosphorylation profile changes on blood/PBMC samples (Example 1 and 2; Figure 3; Table 1).  Ruijtenbeek further teaches measuring the toxicity of the above medicaments. (0021, 0022, 0036)
	It would have been prima facie obvious to one of the ordinary skill in the art to use one of the medicaments listed in claim 18 in the method of De Wijn. One would have been motivated to and have a reasonable expectation of success because: 1) the combined references teach the need and success to predict therapeutic response of cancer patients and NSCLC patients by assessing phosphoprofiles in blood and tumor tissues; 2) Gridelli teaches NSCLC patients are established to be treated with Ipilimumab, Nivolumab, Pembrolizumab, and Atezolizumab and there is a need to identify biomarkers that predict efficacy to these therapeutics; and 3) Ruijtenbeek teaches and successfully demonstrates that the therapeutic efficacy of ipilimumab and pembrolizumab in cancer patients can be determined by assessing phosphoprofiles of peptides comprising the same peptide sequences of De Wijn in blood/PBMC samples. Given the recognized need to assess therapeutic efficacy of checkpoint inhibition therapy in NSCLC patients to predict and treat responders, and given the known method for assessing therapeutic efficacy of checkpoint inhibition therapy in cancer patients taught by Ruijtenbeek utilizing the same panel of phospho-peptides as taught by the combined references, one of skill in the art could have pursued applying the method of Ruijtenbeek to the NSCLC patients of the combined references with a reasonable expectation of success.
It would have been prima facie obvious to one of the ordinary skill in the art to determine the toxicity of a medicament in the method of De Wijn. One would have been motivated to and have a reasonable expectation of success because: 1) De Wijn teaches a method of predicting the response by measuring kinase activity and obtaining a phosphorylation profile by obtaining a sample from a patient diagnosed with NSCLC and further testing the response to a medicament for NSCLC, 2) Ruijtenbeek teaches a method of predicting the response by measuring kinase activity and obtaining a phosphorylation profile by obtaining a sample from a patient diagnosed with melanoma and further testing the response to a medicament for melanoma, 3) Ruijtenbeek further teaches measuring the toxicity of the following medicaments: Ipilimumab, Nivolumab, Pembrolizumab, Pidilzumab, BMS-936559, and Atezolizumab. De Wijn recognized the need in the art to assess for the response to medicaments and teaches the using phosphorylation profiles of individual patients to assess the response. Given the recognized need to treat NSCLC, and given the known method of measuring kinase activity, obtaining a phosphorylation profile and determining toxicity of medicaments, one of skill in the art could have pursed the medicaments in the methods of De Wijn with a reasonable expectation of success. 
Conclusion
Conclusion: Claim 18 is objected to. Claims 16-25 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/            Examiner, Art Unit 1642                                                                                                                                                                                            
/Laura B Goddard/            Primary Examiner, Art Unit 1642